Title: [Diary entry: 27 January 1787]
From: Washington, George
To: 

Saturday 27th. Mercury at 36 in the Morning—40 at Noon and 36 at Night. A good deal of Rain falling in the Night, the ground was very wet; after 9 oclock it became clear with little or no Wind till towards Sundown, when it came out pretty brisk from the No. West. Rid to all the Plantations and to the Ditchers whom I found had made a mistake and instead of working on the line dividing the Plantations were on one which divides the fields 2 & 3. Shifted them to the right place about 1 Oclock.